INTEGRATED BRAND SOLUTIONS INC.


705-1080 Howe Street
Vancouver, BC V6Z 2T1



July 17, 2005

ABS Capital Finance Inc.


306 Victoria House
Victoria, Mahe,
Seychelles
Attention: Laura Mouck



and to:

All of the shareholders of ABS Capital Finance Inc.

 

 

Dear Sirs:

RE: Acquisition of all of Intellectual Property and rights attached thereto
relating to the Seraph technology

The purpose of this letter is to confirm our intentions regarding the proposed
acquisition (the "Acquisition") by Integrated Brand Solutions Inc. (the
"Purchaser") from ABS Capital Finance Inc. (the "Vendor") of all of the Vendors
rights, title and interest in and to all of the registered and unregistered
trademarks, trade names, copyrights, designs and other industrial and
intellectual property that relates and is required to develop and exploit the
Seraph technology (collectively, the "Assets").



Acquisition



The Vendor will sell and transfer to the Purchaser and the Purchase will
purchase from the Vendor, the Assets. As consideration for the purchase and sale
of the Assets, the Purchaser will issue to the Vendor or its nominee(s) an
aggregate of 16,000,000 voting common shares in the capital of the Purchaser
(the "Shares") to be paid on the completion of the Acquisition. The Completion
of the sale and purchase of the Assets will be September 5, 2005 or such other
date as the parties may agree to in writing.



Conditions to completion of the Acquisition

The parties' obligations to complete the Acquisition are expressly subject to
the following conditions precedent, to be satisfied or waived by the party
receiving the benefit thereof:

(i) Each of the Purchaser and the Vendor providing the other with written notice
of the satisfactory completion of its due diligence review of all matters
relating to the Acquisition on or before July 20, 2005.

(ii) The negotiation, execution and delivery of a definitive Asset Purchase and
Sale Agreement on or before July 31, 2005.

(iii) The receipt of all necessary regulatory approvals and consent, and the
approval of the shareholders of the Vendor to the sale and transfer of all of
the Assets to the Purchaser on or before September 1, 2005.

(iv) The Purchaser completing:

(a) concurrently with the closing of the Acquisition, a minimum US$1,500,000 in
equity financing through the sale and issue of voting common shares in the
capital of the Purchaser at a price of US$0.75 per voting common share; and

(b) concurrently with the closing of the Acquisition, the cancellation and
return to treasury of 38,800,000 restricted common shares in the capital of the
Purchaser.

(iv) The representations and warranties contained herein or in the Asset
Purchase Agreement are will be true and correct at and as of the date of
completion of the Acquisition.

(v) The Vendor providing substantive information about the Assets and personelle
capable developing and operating the Assets for Purchaser to complete its public
disclosure on the intended acquisition.

The failure by a party to satisfy or have waived a condition precedent will
provide the other with a right of termination under this Agreement and on such
termination this Agreement and the parties obligations hereunder will
immediately be rendered null and void.

Representations and Warranties

The Vendor represents and warrants to the Purchaser as follows, with the
intention that the Purchaser is relying on these representations and warranties
in entering into this Agreement:

(a) The Vendor is a company duly incorporated, validly existing and in good
standing in its jurisdiction of incorporation.

(b) The execution and delivery of this Agreement and completion of the Vendors
of its obligations contained herein has been duly and validly authorized and
this Agreement constitutes a valid and binding agreement on the part of the
Vendor, enforceable against the Vendor in accordance with its terms.

(c) The Vendor owns and possesses and has good and marketable title to the
Assets free and clear of all mortgages, liens, charges, pledges, security
interests, encumbrances and other claims.

The Purchaser represents and warrants to the Vendor as follows, with the
intention that the Vendor is relying on these representations and warranties in
entering into this Agreement:

(a) The Purchaser is a company duly incorporated, validly existing and in good
standing in its jurisdiction of incorporation.

(b) The execution and delivery of this Agreement and completion of the Purchaser
of it obligations contained herein has been duly and validly authorized and this
Agreement constitutes a valid and binding agreement on the part of the
Purchaser, enforceable against the Purchaser in accordance with its terms.

Binding Agreement: Formal Agreement

The parties acknowledge and agree that this Agreement shall be a binding and
enforceable agreement on its execution by the Vendor, but it is also
contemplates the execution of a formal Asset Purchase Agreement the terms of
which will be based on the terms set forth in this Agreement and the parties
agree to use reasonable commercial efforts to complete and execute such Asset
Purchase Agreement on or before July 31, 2005. If, for any reason, the Formal
Agreement is not executed, and each party has expressed satisfaction with the
due diligence completed on the Assets or the Purchaser, as the case may be, to
the extent that this Agreement has not been terminated as a result of a breach
of one of the parties of its obligations hereunder, this Agreement will prevail.

Confidentiality

Subject to disclosure obligations under applicable laws, each party agrees that
they shall not make any public pronouncements concerning the terms of this
Agreement without the express written consent of the other party, such consent
not to be unreasonably withheld. However, Vendor acknowledges that Purchaser is
a reporting issuer in the United States and that regulatory requirements will
require that it make disclosure of this transaction as soon as practicable.
Vendor agrees not to trade, not allow any of its employees or agents to trade in
securities of Purchaser while in possession of material information about the
Purchaser that has not been publicly disclosed.

Assignment

This Agreement and the each party's obligations hereunder are not assignable
without the express written approval of the other party, such approval not to be
unreasonably withheld.

Force Majeure

The obligations of the parties hereto and the timeframes established in this
Agreement shall be suspended to the extent and for the period that performance
hereunder is prevented by and cause beyond either party's reasonable control,
whether foreseeable or unforeseeable, including, without limitation, labour
disputes, acts of god, laws, regulations, orders, proclamations or requests of
any governmental or regulatory authority, inability to obtain on reasonable
terms required permits, licenses or other authorizations, or any other matter
similar to the above.

Governing Law

This Agreement shall be governed by and construed in accordance with the laws of
the State of Nevada and the courts thereof shall have jurisdiction over any
disputes relating thereto.

If the foregoing reflects your understanding of the proposed Acquisition and if
you are in agreement in principle with the terms and conditions of the proposal
herein, please so acknowledge by executing an original of this letter and
returning it to the Purchaser. This letter may be executed in several
counterparts, each of which shall be deemed an original and such counterparts
together shall constitute one and the same instrument. This letter is not valid
if not countersigned and returned to the Purchaser by July 17, 2005.

Yours truly,

Integrated Brand Solutions Inc.

/s/ Steve Bajic


Authorized signatory



AGREED AND ACCEPTED

this 17 day of July, 2005.



ABS Capital Finance Inc.

/s/ Laura Mouck


Authorized signatory



Equity Management Inc.


ASB Capital Finance Inc., for and on behalf of each of its shareholders of ABS
Capital Finance Inc.

